Citation Nr: 1514168	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial compensable rating for chest pain, to include the propriety of severance of service connection for chest pain, effective January 1, 2015.

2. Entitlement to service connection for a right shoulder condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from November 1980 to May 1985 and from December 1990 to May 1991.  He has subsequent service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2008, the RO denied entitlement to service connection for a right shoulder condition and granted service connection for chest pain evaluated as noncompensable (zero percent), effective October 11, 2007.   

In October 2012, the RO proposed to sever service connection for chest pain based on a finding of clear and unmistakable error (CUE) in the August 2008 rating decision.  The Veteran was provided notice of the proposed severance of service connection on October 24, 2012.

In September 2014, the RO severed service connection for chest pain, effective January 1, 2015.  The Veteran was provided notice of that decision on October 1, 2014, thus, the appeal period for severance of service connection for chest pain has not yet expired.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he is entitled to an initial compensable disability rating for chest pain.  However, as noted, the September 2014 rating decision severed service connection for chest pain.  This is significant to the current appeal as a retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as in the instant matter by severance of service connection.  See 38 C.F.R. § 3.400(o)(1) (2014).

Generally, severance of service connection is a matter that is separately appealed, but in light of the prohibition on awarding an increased evaluation following severance, the Board finds that the issue of severance of service connection for chest pain is inextricably intertwined with and part in parcel of the claim for increase.  

In February 2015, the Veteran was afforded a hearing before the undersigned during which he presented oral argument in support of his claim for increase for chest pain.  The undersigned fully explained the issue of an increased rating for chest pain and suggested the submission of evidence that may have been overlooked; however, the issue of severance of service connection for chest pain was not discussed or explained during the hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  In this case, the lack of explanation or discussion as to the issue of severance of service connection for chest pain arguably presents a Bryant deficiency.  Thus, the claim for an initial compensable rating for chest pain must be remanded to ensure that VA's duties to notify and assist the Veteran have been satisfied.  

Additional development is also warranted before the Veteran's claim for service connection for a right shoulder condition may be decided.  The Veteran essentially contends that that his current right shoulder condition had onset during his first period of active service in February 1983 and has persisted ever since, or that his current right shoulder condition is etiologically related to repetitive pushing, pulling and overhead lifting heavy objects and equipment while refueling aircraft during his active and reserve service.  

During the Videoconference hearing, the Veteran testified that he began receiving VA treatment at the Biloxi VAMC in the early 2000s, at least in part, for his claimed right shoulder condition.  VA treatment records have not been requested or obtained from the Biloxi VAMC.  As these records may contain information and evidence in support of the claim for service connection for a right shoulder condition, they must be obtained for review.  

Accordingly, the case is REMANDED for the following action:

1. Request from all appropriate records repositories, to include the NPRC and the Veteran's most recent Air Force Reserve unit of assignment (403rd LSS, Keesler AFB), his complete service personnel and reserve service treatment records, to include reports of enlistment and separation examinations.  All pertinent follow-up must be undertaken.  All records requests and responses received must be documented in the claims file for review.

2. Provide the Veteran with notice of the information and evidence necessary to substantiate a claim for restoration of service connection for chest pain, to include the effect of severance of service connection for chest pain on the pending claim for increase for chest pain.

3. Contact the Veteran and request that he identify any additional relevant medical treatment records, VA and non-VA, which pertain to his claims for service connection for a right shoulder condition and an initial compensable evaluation for chest pain.  Of specific interest, are records documenting treatment or complaints pertaining to the claimed disabilities dating from the Veteran's discharge from his first period of active service in May 1985 and from his second period of active service in May 1991.  

Regardless of the Veteran's response to any request for assistance in obtaining the aforementioned records from private sources, relevant VA treatment records must be obtained from the Biloxi VAMC dating since 2000.  

Appropriate steps, to include a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims folder.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and he must be afforded an opportunity to respond. 

4. After the above requested development and any other development that may be warranted is complete, readjudicate the claims on appeal, to include the propriety of severance of service connection for chest pain.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




